Greenpoint Bank v Hyman J. Gaines, P.C. (2015 NY Slip Op 04609)





Greenpoint Bank v Hyman J. Gaines, P.C.


2015 NY Slip Op 04609


Decided on June 3, 2015


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 3, 2015
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

L. PRISCILLA HALL, J.P.
SANDRA L. SGROI
ROBERT J. MILLER
SYLVIA O. HINDS-RADIX, JJ.


2013-07807
 (Index No. 22687/98)

[*1]Greenpoint Bank, plaintiff, 
vHyman J. Gaines, P.C., Profit Sharing Plan, et al., defendants, Alberto Araujo, appellant; Cullen and Dykman, LLP, nonparty- respondent.


Alberto Araujo, Westbury, N.Y., appellant pro se.
Cullen and Dykman, LLP, Garden City, N.Y. (Adam M. Marshall of counsel), nonparty-respondent pro se.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Alberto Araujo appeals from an order of the Supreme Court, Nassau County (Woodard, J.), entered June 26, 2013, which denied his motion to recover certain monies in this action.
ORDERED that the order is affirmed, without costs or disbursements.
The appellant claims that he was entitled to additional surplus funds following a 2002 judgment of foreclosure and sale which was entered upon his default. However, contrary to the appellant's contention, the record does not support his claim. Accordingly, the Supreme Court properly denied his motion to recover additional surplus funds.
HALL, J.P., SGROI, MILLER and HINDS-RADIX, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court